NUMBER 13-21-00119-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


          IN THE MATTER OF THE MARRIAGE OF MA. NOELIA
         ZAMARRON AND JOSE LUIS ZAMARRON AND IN THE
                   INTEREST OF C.N.Z., A CHILD


                      On appeal from the 257th District Court
                            of Harris County, Texas.


                    ORDER TO ABATE APPEAL AND
                     REFER CASE FOR MEDIATION

            Before Justices Benavides, Longoria, and Tijerina
                            Order Per Curiam

      This cause is before the Court on appellant Jose Luis Zamarron’s appeal from the

trial court’s final divorce decree. Appellee Ma. Noella Zamarron has filed an unopposed

second amended motion to refer the case to mediation. The Court has determined that

this case should be referred to mediation, and we grant, in part, appellee’s unopposed
motion to refer the case to mediation. Accordingly, it is ordered that this case be mediated

under the following terms and conditions:

       1. The parties must promptly agree upon a mediator and, within seven (7)
       days of this Order, notify the Court in writing of the name and address of the
       mediator selected. If the parties are unable to agree upon a mediator, they
       must so notify the Court within the seven (7) day period and the Court will
       appoint a mediator.

       2. All parties must confer with their mediator within seven (7) days of the
       date of this Order, or in the case of a court appointed mediator, within seven
       (7) days of the appointment of the mediator, to establish a date and place
       for the mediation. The parties shall agree on a date for the mediation that is
       consistent with the mediator’s schedule and is no later than thirty (30) days
       after the date of this Order. In the event the parties cannot agree on a date,
       the mediator shall select and set a date. The mediator shall notify the Court
       of the date selected for the mediation.

       3. In the discretion of the mediator, each party may be required to provide
       a confidential memorandum and/or information sheet setting forth the
       issues of the case and their positions on these issues. Additionally, upon
       request of the mediator, the parties shall produce all information the
       mediator deems necessary to understand the issues of the case. The
       memorandum and/or information sheet and other information produced to
       the mediator will not be made a part of the file in this case and will be
       destroyed by the mediator at the conclusion of the mediation proceeding.

       4. All parties to this matter or their authorized representatives, accompanied
       by their counsel, must appear and attend the mediation proceeding. The
       mediation shall be for a full day.

       5. Mediation is a mandatory, non-binding settlement conference conducted
       with the assistance of a mediator. The mediation proceeding will be
       confidential within the meaning of the Texas Civil Practice and Remedies
       Code sections 154.053 and 154.073. See TEX. CIV. PRAC. & REM. CODE ANN.
       §§ 154.053, 154.073.

       6. Unless otherwise agreed, the mediation proceeding will not be recorded.

       7. The mediator will negotiate a reasonable fee with the parties. The
       mediator's fee will be borne equally by the parties unless otherwise agreed
       by the parties, and will be paid directly to the mediator. If the parties do not
       agree upon the fee requested by the mediator, the court will set a
       reasonable fee, which shall be taxed as costs. TEX. CIV. PRAC. & REM. CODE
       ANN. § 154.054.

                                                 2
       8. Within two (2) days after the conclusion of the mediation, the mediator
       shall certify to this Court as follows: (a) whether the parties appeared as
       ordered, (b) whether the case settled, and (c) whether the mediation fees
       were paid in accordance with the court’s order or as otherwise agreed by
       the parties.

       9. If mediation fully resolves the issues in this case, the parties must file a
       joint or agreed motion seeking dispositive relief within seven (7) days of the
       conclusion of the mediation. If the parties need more time to effectuate the
       terms of the settlement agreement, they must, within seven (7) days of the
       conclusion of mediation, file a joint or agreed motion for an extension of time
       to file their disposition motion.

       Insofar as appellee prays for this Court to award post-judgment interest, attorney’s

fees, expenses, costs, and interest, we deny the requested relief.1 It is further ordered

that this case is abated pending this Court’s review of the mediator’s report and further

order of this Court.

                                                                             PER CURIAM


Delivered and filed on the
6th day of October, 2021.




       1   These requests are better suited to be determined at mediation.

                                                         3